                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

            Plaintiff,
                                                         Case No. 14-cr-98-pp
      v.

CHRISTOPHER R. JACKO,

            Defendant.
______________________________________________________________________________

ORDER DENYING MOTION REQUESTS FOR JUDICIAL RECOMMENDATION
                                (DKT. NO. 85)
______________________________________________________________________________

      On October 8, 2014, Judge Rudolph T. Randa sentenced the defendant

to serve twelve months on Count One (armed bank robbery) and the mandatory

minimum sentence of eighty-four months on Count Two (using and carrying a

firearm during a crime of violence), to run consecutively to each other, for a

total sentence of ninety-six (96) months in custody. Dkt. Nos. 51, 52. Judge

Randa recommended that the Bureau of Prisons give the defendant credit for

time served, and that it place him at a facility as close to Milwaukee, Wisconsin

as possible. Dkt. No. 52 at 2.

      On January 7, 2019—four years and three months after the sentencing—

the court received from the plaintiff a motion asking the court to recommend to

the Bureau of Prisons that he serve nine to twelve months at the end of his

sentence in a residential reentry center (RRC). Dkt. No. 85. The defendant cites

18 U.S.C. §3624(c)(1) as the authority for the court to make this

recommendation. Id. at 3. He also points the court to cases, including United
                                        1
States v. Bartels, Case No. 12-cr-20072, 2016 WL 6956796 (E.D. Mich. Nov.

29, 2016) and United States v. Sutherland, Case No. 15-cr-41-JAW-02, 2018

WL 3085169 (D. Maine, June 22, 2018), where district judges have granted

such post-sentencing requests for recommendations. Id. at 3-4. The defendant

explains that after his sentencing, he first was designated to the Federal

Correctional Institution in Elkton, Ohio; he tried to sign up for college training

there but couldn’t get a loan, and there were no vocational programs at Elkton.

Id. at 5. He says that he was then transferred to his current designation at

Milan, Michigan, where in July 2018, he started participating in the Life

Connections Program, a faith-based residential reentry program. Id. at 5-6. He

also indicates that he has received only one incident report during his entire

sentence, and that was for oversleeping and being absent from work. Id. at 6.

Finally, the defendant points to his personal circumstances: He does not have

financial resources and has many financial obligations, he grew up without a

home and has lost family members, he is estranged from his son, he has a

young daughter with serious health problems, he can’t get a good-paying job at

Milan, and he is not able to take advantage of other programming at Milan

because his sentence is too short. Id. at 6-10.

      The government opposes the plaintiff’s motion. Dkt. No. 87. It points out

that the defendant mounted a collateral attack on his conviction, id. at 1-2;

that courts are divided as to whether a district court has the authority to make

placement recommendations post-sentencing, id. at 3-4; and that this court




                                         2
does not have information from the Bureau of Prisons about how the defendant

fared at Elkton and Milan, id. at 5-6.

      Section 3621(b)(4)(B) of Title 18 provides that when the BOP is

designating the particular penal or correctional facility in which to place an

inmate, it should consider (among other factors) “any statement by the court

that imposed the sentence . . . recommending a type of penal or correctional

facility as appropriate.”1 That is the provision that allowed Judge Randa to

recommend that the BOP place the defendant in a facility as close as possible

to Milwaukee. That statute does not say anything about recommendations from

the sentencing court regarding placement in a residential reentry center.

      Section 3624(c)(1) instructs the director of the BOP to “ensure that a

prisoner serving a term of imprisonments spends a portion of the final months

of that term (not to exceed 12 months), under conditions that will afford that

prisoner a reasonable opportunity to adjust to and prepare for the reentry of

that prisoner into the community.” Congress qualified that instruction by

adding the words, “to the extent practicable.”

      At sentencing, then, §3621(b)(4)(B) allows a court to make a

recommendation about a particular penal or correctional facility, and Judge



1 The court notes that in Sutherland, one of the cases the defendant cited in
support of his request, the judge stated, “[f]ederal law . . . provides that a
sentencing court may make a recommendation that a prisoner serve a term of
imprisonment in a residential reentry center,” and cited 18 U.S.C. §3621(b).
Sutherland, 2018 WL 3085169, *2. With the greatest respect for this court’s
colleague in Maine, §3621(b)(4)(B) does not mention residential reentry centers.
It simply says that the court that imposed the sentence may recommend a type
of penal or correctional facility as appropriate.
                                         3
Randa did so. Once the defendant is in custody, it is up to the BOP to comply

with the direction in §3624(c)(1), “to the extent practicable.” Neither of the two

cases the defendant cites discusses the question the government raises—the

question of whether a district court has jurisdiction to make any

recommendations to the BOP after sentencing and after the deadline for

appealing has passed. The Federal Rules of Criminal Procedure provide a

process for courts to amend or correct sentences, but those rules allow such

amendments or corrections only to correct a sentence that “resulted from

arithmetical, technical or other clear error,” Fed. R. Crim. P. 35, or to “correct a

clerical error in a judgment, order, or other part of the record, or correct an

error in the record arising from oversight or omission,” Fed. R. Crim. P. 36. So

neither of these rules would give the court the authority to do as the defendant

asks.

        The court does not need to resolve this legal question today. The court

agrees with the government that, even if it has the authority and the

jurisdiction to make a non-binding recommendation to the Bureau of Prisons,

it would not be appropriate for this court to do so, for several reasons. First,

the undersigned judge did not sentence the defendant. Judge Randa sentenced

the defendant over four years ago, before the undersigned judge joined the

court. It is not the defendant’s fault that Judge Randa passed away over two

years ago and is not here now to review the defendant’s motion. But this court

does not know the case, or the defendant, the way Judge Randa did. Arguably,




                                         4
the undersigned judge is not “the court that imposed the sentence” as that

phrase is used in §3621(b)(4)(B).

      Second, and more important, compared to the BOP, this court has little

to no information about whether the defendant’s request is appropriate. Judge

Randa sentenced the defendant to an eight-year term in October 2014, and the

defendant’s paperwork shows that his projected release date is April 5, 2021

(six and a half years later), and the docket shows that the defendant was in

custody from April 17, 2014 until his sentencing date—almost six months. So

the court could conclude from the fact that the defendant is scheduled to be

released seven years into an eight-year sentence that he has earned some

good-time credit. But the documents the defendant submitted don’t say

whether that is true. The plaintiff says he has had only one incident report

during his entire incarceration; his Individualized Reentry Plan (IRP) indicates

only that over the six months prior to December 31, 2018, he had one hearing

for being absent from an assignment (presumably, that’s the incident the

defendant described where he overslept and missed work). Dkt. No. 85-1 at 1.

The defendant explains a lot about the programming he has not taken—he says

there was no programming at FCI Elkton, and that he hasn’t been able to

participate in anything other than the Life Connections Program at Milan

because his sentence is too short. But the court notes that the IRP

recommended that the plaintiff participate in a course of his choice by June

2019, which implies that the Milan staff believes there must be some program

in which the defendant can participate. Id. at 2. It appears that the defendant

                                        5
has been working (as of December 2018, as a recreation orderly), but it appears

he does not consider that job one that pays well.

      The court does not mean to imply that the defendant isn’t telling the

truth about the fact that he has conducted himself well during his time in

prison, and the court commends him for that. The defendant says that he has

made efforts at rehabilitation (programming and education), and the court

takes him at his word and commends him for trying. The court simply agrees

with the government that the BOP has far more information about how the

defendant has done and is doing, and how he’ll do over the next few months,

than this court does. That is why Congress vested the BOP with the authority

to make placement and programming decisions, and that rationale makes even

more sense toward the end of a sentence than it does at the beginning.

      The government is also correct that what the defendant has done isn’t

the only factor. The court may have a bit of information about the defendant,

but it has no information about how many other inmates are scheduled for

release at the same time as this defendant, about their post-release needs,

about the availability of RRCs. The plaintiff says that he is not seeking release

in the Eastern District of Wisconsin, and so the court needn’t worry about the

fact that there currently is a shortage of halfway houses in this district due to

several having closed. Dkt. No. 85 at 7. The court knows even less about the

halfway house/RRC situation in whatever district it is that the defendant will

be released.




                                        6
      The defendant has two years and three months, give or take, left on his

sentence. The IRP indicates that the staffing team will review the defendant’s

place “under the 2nd Chance Act” when he is “17 to 19 months from his”

projected release date—in other words, sometime between September and

November of this year. That is reasonable, and would give the BOP plenty of

time to decide whether the defendant’s request is reasonable or do-able. The

court will defer to the BOP’s discretion—but it wishes the defendant well in the

months he has remaining.

      The court DENIES the defendant’s Motion Requests for Judicial

Recommendation. Dkt. No. 85.

      Dated in Milwaukee, Wisconsin this 31st day of January, 2019.

                                           BY THE COURT:



                                           __________________________________
                                           HON. PAMELA PEPPER
                                           United States District Judge




                                       7
